Citation Nr: 0425063	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-18 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from February 
to December 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  That decision denied the veteran's attempt to 
reopen his claim for service connection for a psychiatric 
disorder, depression.  

In November 2003, a hearing was held at the RO before the 
Board pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for depression in March 
2001.  The veteran was notified of this decision that same 
month but did not file an appeal. 

3.  No competent medical evidence establishing a relationship 
between the veteran's current depression and the veteran's 
active military service has been received since the March 
2001 RO decision.  

4.  The evidence received since the March 2001 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2001 decision of the RO denying service 
connection for depression is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the March 2001 RO decision 
denying service connection for depression is not new and 
material, and the veteran's claim for service connection for 
depression has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case, VA notified the appellant by a letter 
dated April 2002 of the evidence needed to support the claim.  
He was advised that it was his responsibility to present new 
and material evidence to reopen the claim for service 
connection for depression.  The duty to notify the claimant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Moreover, 
as the claimant has not identified any records that are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the submission of new and 
material evidence. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a)(b)(d).  
"Congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2003).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2003).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for depression was filed in 
April 2002.  Therefore, the current, amended, regulation 
applies.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

In this case, the RO denied service connection for depression 
in a March 2001 rating decision and notified the veteran of 
the decision that same month.  The veteran did not appeal the 
RO decision and it became final.  38 U.S.C.A. § 7105(c) (West 
2002).  The matter under consideration in this case is 
whether depression was incurred during the veteran's active 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented or secured since 
the March 2001 RO decision on the merits which is relevant 
to, and probative of, this matter under consideration.  The 
evidence of record at the time of the March 2001 RO rating 
decision which was relevant to the veteran's claim for 
service connection for depression included the veteran's 
service medical records, VA outpatient medical treatment 
records dated in 1999 and 2000, and a November 2001 VA 
Compensation and Pension examination report.  

As noted above, the veteran's active service was less than a 
year extending from February to December 1959.  A September 
1959 psychiatric consultation report reveals that the veteran 
had several minor disciplinary problems.  The veteran 
requested to see a psychiatrist and the consultation was 
requested.  Upon psychiatric examination the veteran was 
found to be passive and immature.  The diagnosis was mild 
passive aggressive reaction.  

Later in September 1959 the veteran was sentenced to two days 
in the brig for a breach of discipline after just having 
completed a sentence of 4 days.  He swallowed two spoonfuls 
of bleach powder in a suicide gesture.  He was treated for 
the poison ingestion and placed in a locked psychiatric ward.  
Further evaluation revealed that the veteran was hostile but 
not depressed or anxious.  He behaved with passive-aggressive 
traits avoiding discussion of responsibility for his 
situation.  There was no evidence of psychosis.  By the third 
day, he was transferred to an open psychiatric ward, and he 
continued to exhibit behavior which was immature and passive, 
showing no insight in to his character problems.  The 
discharge diagnosis was moderate passive aggressive reaction, 
and administrative separation from the service was 
recommended.  

VA outpatient medical treatment records dated in 1999 and 
2000 reveal that the veteran was treated for a variety of 
physical medical conditions including arthritis, cervical 
spine pain, and hypertension.  These records do not show that 
the veteran was diagnosed with or treated for any psychiatric 
disorder.  

In November 2001, a VA Compensation and Pension psychiatric 
examination of the veteran was conducted.  The veteran 
reported having physical medical conditions including 
diabetes, hypertension, gout, and neck pain.  He also 
reported getting depressed in service and taking bleach in a 
suicide gesture.  The examiner noted the inservice diagnosis 
of passive-aggressive personality disorder during service.  
The veteran reported completing his high school diploma 
subsequent to service and provided a history of being 
employed.  Mental status examination revealed some 
depression, but the veteran was oriented with an intact 
memory.  There was no evidence of psychotic symptoms.  The 
diagnosis was depression, and the examiner stated that the 
depression "seems to be more related to his physical 
illnesses and problems at the current time.  His diagnosis in 
the miliary was personality disorder and not depression."

In this case the evidence submitted since the March 2001 RO 
decision that refers to the veteran's claimed psychiatric 
disorder consists solely of the veteran's testimony before 
the Board at the hearing conducted in November 2003.  At this 
hearing, the veteran testified about his problems during 
service and his suicide attempt.  He also stated that he had 
a long history of getting fired from jobs because he was 
unable to accept authority.  The Board notes that this 
contrasts with the employment history he provided at the 
November 2001 VA examination in which he related that he was 
employed as a truck driver for 18 years.  The veteran also 
indicated that he had applied for Social Security disability 
benefits for a low back disorder.  Finally, the veteran 
reported continuing treatment at a VA medical facility.  
However, the RO obtained the veteran's VA treatment records 
and they do not show treatment for psychiatric disorders.  
The Board concludes that this evidence is not "new."  
Basically, the veteran presented testimony which restated his 
medical history.  This evidence was already before the RO 
when service connection for depression was denied in March 
2001.  The evidence does not raise a reasonable possibility 
of substantiating the claim.

The veteran's testimony is not competent to establish that he 
incurred depression as a result of his active service.  While 
lay testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of his medical 
history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA).  Based on the applicable law, 
regulations and court decisions, the additional evidence 
received since the March 2001 RO rating decision is not new 
and material and does not provide the required evidentiary 
basis to reopen the claim.  The prior denial of entitlement 
to service connection for depression remains final.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 20.1100.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder, claimed as depression, that benefit 
remains denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



